TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00468-CV



                                  David F. Henges, M.D., Appellant

                                                    v.

           Texas Workers = Compensation Commission, Medical Review Division; and
                       Service Lloyds Insurance Company, Appellees



  FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. 97-12800, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                The parties filed a joint motion to dismiss this appeal. The portion of the regulatory

provision which this suit sought to challenge has been otherwise eliminated. Therefore, this appeal is moot.

This Court lacks jurisdiction when an appeal is moot. State v. Ruiz Wholesale Co., 901 S.W.2d 772, 775

(Tex. App.CAustin 1995, no writ).

                The joint motion of the parties is granted, and this appeal is dismissed for want of

jurisdiction.




                                                 Lee Yeakel, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed on Joint Motion

Filed: October 10, 2002
Do Not Publish